      Case 2:17-cr-00338-MHT-WC Document 153 Filed 06/02/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )      CASE NO. 2:17cr338-MHT
                                              )             (WO)
TANYA LEE ENGLISH                             )
 a/k/a Tanya Lee Roberts                      )

                  ORDER OF FORFEITURE FOR SUBSTITUTE ASSET
                          (Miscellaneous Hunting Supplies)

       WHEREAS, this cause comes before the court on the government’s motion for an order

of forfeiture for the following miscellaneous hunting supplies, as a substitute asset in partial

satisfaction of the defendant’s forfeiture money judgment: 34 Big Buck Down arrows; 10 Mutiny

arrows; 12 Black Eagle arrows; 5 22” Crossbow arrows; deer scents, dryer sheets and soaps.

       WHEREAS, being fully advised of the relevant facts, the court hereby finds that the

government is entitled to forfeit the assets identified above as substitute assets in partial

satisfaction of the $119,550.51 forfeiture money judgment against the defendant. Furthermore,

the defendant does not oppose the motion.

       Accordingly, it is ORDERED, ADJUDGED and DECREED that, for good cause shown,

the government’s motion (doc. no. 121) is granted and, pursuant to the provisions of 21 U.S.C.

§ 853(p), as incorporated by 28 U.S.C. § 2461(c), and Rule 32.2(e)(1)(B) of the Federal Rules of

Criminal Procedure, the substitute assets identified above are hereby forfeited to the United States

for disposition according to law.

       It is further ORDERED that the government shall credit the net proceeds toward the

defendant’s forfeiture money judgment.
      Case 2:17-cr-00338-MHT-WC Document 153 Filed 06/02/20 Page 2 of 2



       The court retains jurisdiction to address any third-party claim that may be asserted in these

proceedings, to enter any further order necessary for the forfeiture and disposition of such property,

and to order any substitute assets forfeited to the government up to the amount of the forfeiture

money judgment.

       DONE, this 2nd day of June, 2020.




                                                     /s/ Myron H. Thompson
                                                    UNITED STATES DISTRICT JUDGE
